Citation Nr: 1812036	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  12-17 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and K.K.


ATTORNEY FOR THE BOARD

Journet Shaw, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1967 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran and K.K. testified before a Veterans Law Judge (VLJ) at an August 2015 videoconference hearing.  A transcript of this hearing is of record.  In November 2015, the Veteran was notified that the VLJ who held his August 2015 hearing was no longer employed by the Board.  The Veteran did not respond to the offer for another hearing.  38 C.F.R. § 20.717 (2017).

In June 2016, the Board denied an increased rating for PTSD; and remanded the TDIU claim on appeal for additional development.  As the actions specified in the remand have been substantially completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

In May 2017, the Veteran executed a new power-of- attorney (VA Form 21-22), designating the Disabled American Veterans as his representative.  The Board recognizes the change in representation.

The issue of entitlement to a TDIU on an extraschedular basis for the period prior to May 19, 2017 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, from May 19, 2017, the evidence demonstrates that the Veteran's service-connected PTSD prevents him from securing or following any substantially gainful employment.  


CONCLUSION OF LAW

From May 19, 2017, the criteria to establish entitlement to a TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C. § 7104 (2012); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his/her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

TDIU

The Veteran reports that his service-connected PTSD prevents him from securing and following any substantially gainful occupation.  

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  M21-1 VA Adjudication Procedure Manual, Part IV.ii.2.F.1.c. (Updated September 24, 2015).  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  Marginal employment shall not be considered substantially gainful employment.  Substantially gainful employment is defined as work that is more than marginal, which permits the individual to earn a "living wage."  Id.  Marginal employment is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the Census Bureau.  38 C.F.R. § 4.16(a). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

The Board notes that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Thus, the VA examiners' conclusions are not dispositive.  However, the observations of the examiners regarding functional impairment due to the service-connected disability go to the question of physical or mental limitations that may impact his ability to obtain and maintain employment.

As the claim for a higher evaluation for his service-connected PTSD was initiated on August 16, 2012, the Board finds that the relevant appeal period for his TDIU claim, which was found to be part and parcel of his higher evaluation claim, is from August 16, 2012 to the present.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

From August 16, 2012 to May 18, 2017, the Veteran has a combined evaluation of 50 percent: PTSD as 50 percent disabling; and a noncompensable evaluation for scar, residuals of inguinal hernia.  At a 50 percent combined evaluation, the Veteran's service-connected disabilities do not render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Thus, the schedular criteria have not been satisfied.  This appeal period will be addressed further in the remand portion below.  

From May 19, 2017, the Veteran has a combined evaluation of 70 percent: PTSD as 70 percent disabling; and a noncompensable evaluation for scar, residuals of inguinal hernia.  At a 70 percent combined evaluation, the Veteran's service-connected disabilities do render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Thus, the schedular criteria have been satisfied.

A careful review of the record shows that the Veteran has been unemployed since July 2012.  In 1997, the Veteran had attained an Associate's degree in accounting.  For the past 40 years, the Veteran stated that he had worked at several churches as a business administrator.  From 2008 to 2012, the Veteran had worked full-time for a church as an assistant pastor and business administrator.  On a part-time basis, the Veteran indicated that from 2008 to 2012, he worked as a substitute special education teacher.  He reportedly worked on average two or three days per week.  According to his August 2016 VA Form 21-8940, the Veteran reportedly earned $26,000 annually as a business administrator in 2012 and $480 a month as a substitute teacher.  He indicated that he left his last employment due to his disability.  Since his last job, he has tried to obtain administration work with a church in January 2014.  The Veteran did not indicate the status of that attempt, or provide any other information on any further applications for employment.  See September 2012 VA examination, June 2015 VA Mental Health Assessment, and August 2016 VA Form 21-8940.  

The Board finds that the following evidence is the most probative as to whether a TDIU is warranted from May 19, 2017.  In particular, the Board places weight upon the following: (1) a report at a June 2013 VA clinic visit where the Veteran indicated that while attempting to recently teach a Sunday school class, he had to leave the room after ten minutes, because he could not stand to be around the "screaming and yelling;" (2) a January 2014 Mental Residual Functional Capacity Questionnaire completed by his VA treating psychiatrist, which noted that the Veteran had no useful ability to function with certain tasks, including maintaining regular attendance and being punctual within customary, usually strict tolerances; sustaining an ordinary routine without special supervision; completing a normal workday and workweek without interruptions from psychologically begged symptoms; accepting instructions and responding appropriately to criticism from supervisors; responding appropriately to changes in a routine work setting; and dealing with normal work stress; (3) a January 2015 lay statement submitted by the Veteran's pastor attesting to the Veteran's anxious behavior at church, his nervous reaction to a crowd of people, his being easily startled when the pastor walked up to him and patted him on the back, and his inability to be around people and function in a normal manner; (4) a January 2015 lay statement submitted by a friend, who has known the Veteran since August 2007 and had observed that in the last two years, he underwent "a dramatic change" exhibiting reclusive and paranoia characteristics, reacting with suspicion and accusations, and displaying unnecessary anger without provocation while socializing or at church; (5) a report at a May 2015 VA clinic visit that the Veteran quit working several years ago due to his PTSD symptoms; (6) testimony at his August 2015 Board hearing from the Veteran's friend, who has known him for the past 10 years and described the Veteran as formerly, being outgoing, friendly, talkative, and very active in his church, and presently (beginning in the last two to three years), unwilling to leave his house without pressure from her, avoiding crowds, and being nervous, jumpy, and having easily hurt feelings; (7) findings in a September 2016 VA Vocational Rehabilitation and Employment Counseling Record Narrative Report which noted that the Veteran's service-connected PTSD contributed in substantial part to his vocational impairment and caused a serious employment handicap; that team employment environments were precluded, noisy and crowded areas caused anxiety, and solitary or sedentary settings were required; that the Veteran met the criteria for an employment handicap because his service-connected PTSD contributed in substantial part to his vocational impairment and he had not overcome the effects of the impairment through further education, transferable skills, or obtaining and maintaining suitable work; and that his PTSD restricted his ability to cope in stressful situations and caused him to withdraw from others as a primary way of coping; (8) a determination made in a September 2016 VA Vocational Rehabilitation Counselor Memorandum that the Veteran was found to be infeasible for Vocational Rehabilitation and Employment services; (9) a September 2016 lay statement from a friend, who has known the Veteran for 10 years and described the Veteran as being exceptionally sensitive to noise and responding by jumping, trembling, and seemingly momentarily unaware of his surroundings; reacting inappropriately to minor issues; crying easily; becoming increasingly withdrawn with symptoms of depression; and being fearful and confused most of the time; and (10) reports at his June 2017 VA examination that while working in his previous occupations in the ministry and substitute teaching, he became so anxious and shaky around other people that he could no longer tolerate working; that the noise would startle him; and that the presence of other people felt so threatening that he could no longer function at work.  

Taking into consideration the evidence detailed above, as well as the lack of any evidence to the contrary, the Board finds that there is sufficient evidence to find that the Veteran's service-connected PTSD prevents him from securing and following any substantially gainful occupation.  Therefore, the Board concludes that resolving all reasonable doubt in favor of the Veteran, from May 19, 2017, the Veteran's TDIU claim is granted.   


ORDER

From May 19, 2017, entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.  



REMAND

Although, from August 16, 2012 to May 18, 2017, the Veteran does not meet the schedular criteria for a TDIU, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer this case for extraschedular consideration.

The Board concludes that the evidence of record indicates that referral for extraschedular consideration of a TDIU from August 16, 2012 to May 18, 2017 is warranted to the Director of the Compensation Service under the provisions of 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following actions:

1.  Refer this case to the Director of Compensation and Pension Service for consideration of whether the Veteran is entitled to TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) for the appeal period from August 16, 2012 to May 18, 2017.  Provide the claims file and a copy of this REMAND to the Director of Compensation and Pension.

2.  Then, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case.  The case should then be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


